DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/31/20.
Claims 1-21 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/28/20 and 10/16/20  is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1, 3-5, 9-11, 14, 16, 18-19 and 21 because these claim(s) are drawn to a functionality comprising member which use a generic placeholder, “member” 

However, a review of the specification page 9-10, 14 and FIG. 1, Fig. 2A-2B shows corresponding structure of generic placeholder.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Pub. No. 20180288388 A1), in view of Chen (U.S. Pub. No. 20200058625 A1), further in view of Na (U.S. Pub. No. 20190346939 A1).

Regarding to claim 1:

1. Hicks teach a light source module, comprising: a substrate; (Hicks [0029] FIG. 1B each VCSEL 107 is assembled into an array (2D) over substrate 108)
a plurality of first light sources spaced on the substrate, (Hicks [0029] FIG. 1B further illustrates a schematic representing a side view of a projection array in which there is a 1:1 correspondence between VCSELs 107 and illumination points (e.g., dots) projected onto a scene. As shown, each VCSEL 107 is assembled into an array (2D) over substrate 108. Each VCSEL 107 emits through a projection lens casting the respective beams to illuminate points within a scene)
each of the plurality of first light sources being configured to emit visible light; (Hicks FIG. 1D [0030] further illustrates a schematic representing a side view of a projector including an edge emitting laser 115 and a 1D MEMs scanner 121 mounted to substrate 108. Light from laser 115 is conveyed by scanner 121 through microlens array or diffractive element (e.g., grating) 125. [0042] FIG. 4 projection array 100 may cast structured light that is collected by the image sensor. [0038] the image data includes pixel values (e.g., indicative of light intensity) for each of a plurality of color channels. The color channels may be in any color space. In some embodiments, the image data includes color information in the RGB color space. In further embodiments, the image data includes an NIR channel)
wherein the depth sensor (Hicks [0064] device platform 902 is coupled to a human interface device (HID) 920. Platform 902 may collect raw image data with CM 130, which is processed based on depth information and output to HID 920) comprises a second light source configured to emit invisible light and a light receiving member configured to sense invisible light, (Hicks [0051] for embodiments where 
an orthographic projection of the second light source on the substrate is located within an orthographic projection of a gap between two adjacent first light sources on the substrate, (Hicks FIG. 1B shows horizontal light emission which is orthographic because,  [0031] MEMs scanner 122 is configured to scan over both a first projection angle (e.g., vertically) and orthogonal second projection angle (e.g., horizontally) to vary the illumination point location along a first axis (e.g., y-axis) and second axis (e.g., x-axis) in response to an electrical signal applied thereto, for example sent by projector controller 140)

Hicks do not explicitly teach a depth sensor on the substrate; and a first blocking member configured to shield visible light but transmit invisible light, an orthographic projection of the first blocking member on the substrate at least partially covers the orthographic projection of the second light source on the substrate.

However Chen teach an orthographic projection of the first blocking member on the substrate at least partially covers the orthographic projection of the second light source on the substrate. (Chen [0019] FIG. 1 the orthographic projection of the light shielding layer 17 on the surface SS of the light transmissive substrate 11 covers the orthographic projection of the top-emitting micro light emitting diode 13 on the surface SS of the light transmissive substrate 11, and an area of the orthographic 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hicks, further incorporating Chen in video/camera technology. One would be motivated to do so, to incorporate an orthographic projection of the first blocking member on the substrate at least partially covers the orthographic projection of the second light source on the substrate. This will improve the quality of image.

The combination of Hicks and Chen do not explicitly teach a depth sensor on the substrate; and a first blocking member configured to shield visible light but transmit invisible light.

a depth sensor on the substrate; and (Na Fig. 1A [0053] the detector 122 and the detector integrated circuit layer 126 are each fabricated on respective substrates, e.g., crystalline silicon substrates. Each of the respective substrates can be processed using, for example, wafer-grinding and wafer polishing, to remove a portion or all of the respective substrates. The processed substrates can be bonded together such that the reflected NIR light 125 enters the detector 122 through the detector integrated circuit layer 126. [0104] in time-of-flight (TOF) detection measurements, depth information of a three-dimensional object (e.g., object 121) may be determined using a phase difference between a transmitted light pulse and a detected light pulse, e.g., a NIR light pulse from NIR light source 114. For example, a two-dimensional array of pixels may be used to reconstruct a three-dimensional image of a three-dimensional object, where each pixel may include one or more photodetectors (e.g., detectors 122) for deriving depth information of the three-dimensional object)
a first blocking member configured to shield visible light but transmit invisible light, (Na [0028] a shielding layer to prevent visible light from reaching the IC layer (e.g., to prevent visible light from the ambient, reflective visible light from the display, etc. from reaching the IC layer). In some implementations, the shielding layer can include a first filter region for allowing a NIR light having a peak wavelength no less than 1000 nm passing through)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hicks, further 

Regarding to claim 2:

2. Hicks teach the light source module according to claim 1, wherein the second light source is disposed in the gap between the two adjacent first light sources. (Hicks [0029] FIG. 1B further illustrates a schematic representing a side view of a projection array in which there is a 1:1 correspondence between VCSELs 107 and illumination points (e.g., dots) projected onto a scene. As shown, each VCSEL 107 is assembled into an array (2D) over substrate 108. Each VCSEL 107 emits through a projection lens casting the respective beams to illuminate points within a scene. [0040] FIG. 4 Camera platform 401 includes first image sensor 315A, second image sensor 315B, and light projection array 100. In the illustrated embodiment, camera platform 401 may be considered an array camera having a plurality of image sensors 315A, 315B with a predetermined baseline relationship. Image sensors 315A and 315B may be of any known digital sensor architecture such as, but not limited to, a CMOS sensor array. Image sensors 315A, 315B are advantageously operable to collect RGB (e.g., 400-700 nm wavelengths) as well as NIR (e.g., 701-1200 nm) within camera FOV 416. Hicks FIG. 1D [0030] further illustrates a schematic representing a side view of a projector including an edge emitting laser 115 and a 1D MEMs scanner 121 mounted to substrate 

Regarding to claim 3:

3. Hicks teach the light source module according to claim 1, wherein an orthographic projection of the light receiving member on the substrate (Hicks FIG. 1B shows horizontal light emission which is orthographic because,  [0031] MEMs scanner 122 is configured to scan over both a first projection angle (e.g., vertically) and orthogonal second projection angle (e.g., horizontally) to vary the illumination point location along a first axis (e.g., y-axis) and second axis (e.g., x-axis) in response to an electrical signal applied thereto, for example sent by projector controller 140) is located within the orthographic projection of the gap between the two adjacent first light sources on the substrate. (Hicks [0029] FIG. 1B further illustrates a schematic representing a side view of a projection array in which there is a 1:1 correspondence between VCSELs 107 and illumination points (e.g., dots) projected onto a scene. As shown, each VCSEL 107 is assembled into an array (2D) over substrate 108. Each VCSEL 107 emits through a projection lens casting the respective beams to illuminate points within a scene. [0040] FIG. 4 Camera platform 401 includes first image sensor 315A, second image sensor 315B, and light projection array 100. In the illustrated embodiment, camera platform 401 may be considered an array camera having a plurality of image sensors 315A, 315B with a predetermined baseline relationship. Image sensors 315A and 315B may be of any known digital sensor architecture such 

Regarding to claim 4:

4. Hicks teach the light source module according to claim 3, wherein the light receiving member is located in the gap between the two adjacent first light sources. (Hicks shows light source and light sensor. Specific positioning of those are not patentable, because those can be positioned any location using the algorithm shown in FIG. 8 [0061] Operation 830 may also entail counting and/or spatially mapping the number of illumination points within a frame. Errors in the collection of the projected pattern and/or depth information computed based on the collection of the projected pattern may assessed to determine if the projector roll is sufficiently synchronized with the rolling sensor shutter. For example, deviations between the count and the number of emitters and/or inconsistency in the locations of the illumination points may indicate synchronization errors. If the roll is sufficiently matched, method 801 ends, otherwise calibration continues with an adjustment to the projector row: sensor row mapping, for 

Regarding to claim 12:

12. Hicks teach the light source module according claim 1, Hicks do not explicitly teach wherein the plurality of first light sources comprise light emitting diodes.

However Na teach wherein the plurality of first light sources comprise light emitting diodes. (Na [0009] the visible light source includes an array of visible organic light-emitting diodes, visible micro-light emitting diodes, or a combination thereof. The NIR light source can include an array of NIR organic light-emitting diodes, NIR micro-light emitting diodes, or a combination thereof)

Regarding to claim 13:

13. Hicks teach the light source module according to claim 12, Hicks do not explicitly teach wherein the light emitting diodes comprise micro light emitting diodes and/or mini light emitting diodes.

However Na teach wherein the light emitting diodes comprise micro light emitting diodes and/or mini light emitting diodes. (Na [0009] the visible light source includes an array of visible organic light-emitting diodes, visible micro-light emitting diodes, or a 

Regarding to claim 18:

18. Hicks teach the light source module according to claim 1, Hicks do not explicitly teach wherein the light receiving member is disposed in a peripheral region of the substrate.

However Na teach wherein the light receiving member is disposed in a peripheral region of the substrate. (Na Fig. 1A [0053] the detector 122 and the detector integrated circuit layer 126 are each fabricated on respective substrates, e.g., crystalline silicon substrates. Each of the respective substrates can be processed using, for example, wafer-grinding and wafer polishing, to remove a portion or all of the respective substrates. The processed substrates can be bonded together such that the reflected NIR light 125 enters the detector 122 through the detector integrated circuit layer 126. [0104] in time-of-flight (TOF) detection measurements, depth information of a three-dimensional object (e.g., object 121) may be determined using a phase difference between a transmitted light pulse and a detected light pulse, e.g., a NIR light pulse from NIR light source 114. For example, a two-dimensional array of pixels may be used to reconstruct a three-dimensional image of a three-dimensional object, where each pixel may include one or more photodetectors (e.g., detectors 122) for deriving depth information of the three-dimensional object)

Regarding to claim 19:

19. Hicks teach the light source module according to claim 1, wherein the second light source is configured to emit infrared light, and the light receiving member is configured to sense infrared light. (Hicks [0051] where the projector emits in the NIR band, the higher NIR intensity can be more readily collected by an RGBNIR or RGB(NIR) image sensor)

Regarding to claim 20:

20. Hicks teach claim 1, Hicks do not explicitly teach a display module, comprising the light source module according to claim 1.

However Chen teach a display module, (Chen [0019] FIG. 1 is a partial top view of a transparent display panel according to an embodiment of the present disclosure) comprising the light source module according to claim 1. (Chen [0019] FIG. 1 the orthographic projection of the light shielding layer 17 on the surface SS of the light transmissive substrate 11 covers the orthographic projection of the top-emitting micro light emitting diode 13 on the surface SS of the light transmissive substrate 11, and an area of the orthographic projection of the light shielding layer 17 is preferably larger than an area of the orthographic projection of the top-emitting micro light emitting diode 13. Moreover, the area of the orthographic projection of the top-emitting micro light emitting 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Pub. No. 20180288388 A1), in view of Chen (U.S. Pub. No. 20200058625 A1), further in view of Na (U.S. Pub. No. 20190346939 A1) and Siminoff (U.S. Pub. No. 20190014291 A1).

Regarding to claim 14:

14. Hicks teach the light source module according to claim 1, Hicks do not explicitly teach wherein the first light sources, the second light source and the light receiving member are all located on a same side of the substrate.

However Siminoff teach wherein the first light sources, (Siminoff [0147] FIG. 8, the front PCB 226 further comprises the light indicators 162, which may illuminate when the front button 148 of the doorbell 130 is pressed. In the illustrated embodiment, the light indicators 162 comprise light-emitting diodes (LEDs 162) that are surface mounted to the second light source and the light receiving member are all located on a same side of the substrate. (Siminoff [0152] FIG. 7, the A/V recording and communication doorbell 130 further comprises an infrared (IR) light source 242. In the illustrated embodiment, the IR light source 242 comprises an IR light-emitting diode (LED) 242 coupled to an IR LED printed circuit board (PCB) 244. In alternative embodiments, the IR LED 242 may not comprise a separate PCB 244, and may, for example, be coupled to the front PCB 226)

The motivation for combining Hicks, Chen and Na as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hicks, further incorporating Chen, Na and Siminoff in video/camera technology. One would be motivated to do so, to incorporate wherein the first light sources, the second light source and the light receiving member are all located on a same side of the substrate. This will improve the cost.

Regarding to claim 15:

Cancelled.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (U.S. Pub. No. 20180288388 A1), in view of Chen (U.S. Pub. No. 20200058625 A1), further in view of Na (U.S. Pub. No. 20190346939 A1) and Hay (U.S. Pub. No. 20140316916 A1).

Regarding to claim 16:

16. Hicks teach the light source module according to claim 1, wherein the first light sources and the second light source are disposed on one side of the substrate, (Hicks [0029] FIG. 1B further illustrates a schematic representing a side view of a projection array in which there is a 1:1 correspondence between VCSELs 107 and illumination points (e.g., dots) projected onto a scene. As shown, each VCSEL 107 is assembled into an array (2D) over substrate 108. Each VCSEL 107 emits through a projection lens casting the respective beams to illuminate points within a scene. [0040] FIG. 4 Camera platform 401 includes first image sensor 315A, second image sensor 315B, and light projection array 100. In the illustrated embodiment, camera platform 401 may be considered an array camera having a plurality of image sensors 315A, 315B with a predetermined baseline relationship. Image sensors 315A and 315B may be of any known digital sensor architecture such as, but not limited to, a CMOS sensor array. Image sensors 315A, 315B are advantageously operable to collect RGB (e.g., 400-700 nm wavelengths) as well as NIR (e.g., 701-1200 nm) within camera FOV 416. Hicks 

Hicks do not explicitly teach the light receiving member is disposed on the other side of the substrate away from the first light sources and the second light source.

However Hay teach and the light receiving member is disposed on the other side of the substrate away from the first light sources and the second light source. (Hay [0016] a dual-sided PCB (printed circuit board) board having infrared sensors on one surface thereof and infrared LED lights on an opposite surface thereof may be used.)

The motivation for combining Hicks, Chen and Na as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hicks, further incorporating Chen, Na and Hay in video/camera technology. One would be motivated to do so, to the light receiving member is disposed on the other side of the substrate away from the first light sources and the second light source. This will reduce the size of the product.

Regarding to claim 17:

17. Hicks teach the light source module according to claim 1, Hicks do not explicitly teach wherein the substrate is a printed circuit board.

However Hay teach wherein the substrate is a printed circuit board. (Hay [0016] a dual-sided PCB (printed circuit board) board having infrared sensors on one surface thereof and infrared LED lights on an opposite surface thereof may be used.)

Allowable subject matter

Regarding to claim 5-11 and 21:

Claims 5-11 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482